Title: To John Adams from Robert Montgomery, 27 May 1783
From: Montgomery, Robert
To: Adams, John


Sir
Alicante 27 May 1783

I had the Honour of Writing your Excy: under the 26 ulto. Giving a Short Explaination of the Commerce of this place and its connections with the Northeren States. I also took the Liberty of Requesting a few lines of Introduction to Some of the Merchants your friends in Boston Marble Head Salem, &c, by which Means we May facillitate and Augment Very Much The fish Tread in that Quarter
Being Since Deprived the Honour of your Esteemd favours the Merit of this is to Inclose copy of a letter I Received last Week from Eliaho Levi Secretary of the Emperor of Moroco in Answer to one I wrote him the 4 of Jany Last (of which you have Also Copy) and which was Delivered, by his majesty’s Ambassador to Algier, with whome I had A Very friendly Intimacy during Some time he Remaind here on his Return to Mequinez, I have Already handed Copy of those Letters to Mr Jay with My Motives for first Writing the Emperor, which he will Readily Shew you, which Should you find worth Attentions you will please Give Me Instructions if I Am to do Any thing farther in this Affair, which is No less Intresting than the freedom of Navigation for our flag in the Medeterranian
Mr Crocco Mentioned by the Morocan Minister Writes Me from Tanger Where he Desires I May Advise him what Measures Are to be taken on this Subject to Which I Answer that I have Communicated the Emperors Letter to thier Exc’ies the Plenipos at Paris And Can Say Nothing farther till I here from them, but think he Ought to Compley with his Masters Orders if he is Commanded to Go to Paris
I have the Honour to be With Very Sincere Respect / Dr Sir / Your Excells Most Obedt & Very H Servt
Robt Montgomery

